Case 19-13752-MBK   Doc 25-2 Filed 05/26/20 Entered 05/26/20 14:29:13   Desc
                           Exhibit A Page 1 of 4
Case 19-13752-MBK   Doc 25-2 Filed 05/26/20 Entered 05/26/20 14:29:13   Desc
                           Exhibit A Page 2 of 4
Case 19-13752-MBK   Doc 25-2 Filed 05/26/20 Entered 05/26/20 14:29:13   Desc
                           Exhibit A Page 3 of 4
Case 19-13752-MBK   Doc 25-2 Filed 05/26/20 Entered 05/26/20 14:29:13   Desc
                           Exhibit A Page 4 of 4
